     NICOLA T. HANNA
1    United States Attorney
     BRANDON D. FOX
2    Assistant United States Attorney
     Chief, Criminal Division
3    STEVEN R. WELK
     Assistant United States Attorney
4    Chief, Asset Forfeiture Section
     JOHN J. KUCERA (California Bar No. 274184)
5    DAN G. BOYLE (California Bar No. Pending)
     Assistant United States Attorneys
6    Asset Forfeiture Section
       Federal Courthouse, 14th Floor
7      312 North Spring Street
       Los Angeles, California 90012
8      Telephone: (213) 894-3391/2426
       Facsimile: (213) 894-0142
9      E-mail:    John.Kucera@usdoj.gov
                  Daniel.Boyle2@usdoj.gov
10
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                       IN THE UNITED STATES DISTRICT COURT
13
14                        CENTRAL DISTRICT OF CALIFORNIA

15
      IN THE MATTER OF THE SEIZURE OF:              Case No. 18-CV-06742-RGK (PJW)
16
      ANY AND ALL FUNDS HELD IN         NOTICE OF ERRATA
17    REPUBLIC BANK OF ARIZONA
      ACCOUNT[S] XXXX1889, XXXX2592,
18    XXXX1938, XXXX2912, AND XXXX2500.
19
20         Plaintiff United States of America (the “government”), by and through its
21   counsel of record, the United States Attorney’s Office for the Central District of
22   California and Assistant United States Attorneys John J. Kucera and Dan G. Boyle,
23   hereby file this Notice of Errata.
24         Pursuant to this Court’s Order of October 4, 2019 (Doc. No. 102), on
25   October 28, 2019, the government filed its response to the supplemental briefs of
26   Movants Michael Lacey (Doc. No. 105) and James Larkin (Doc. No. 106).
27   //
28   //
1          While responding to two separate briefs filed by Movants Lacey and Larkin
2    on distinct issues, for purposes of judicial economy and efficiency, the government
3    combined its responses to Larkin and Lacey’s separate filings into one
4    consolidated brief. In doing so, however, the government erroneously filed its brief
5    without Tables of Contents and Authorities, as required by the length of the
6    combined and consolidated brief.
7          The Government’s corrected response, including the required tables, is
8    attached as Exhibit A to this Notice.
9
10    Dated: October 28, 2019                Respectfully submitted,
11                                           NICOLA T. HANNA
12                                           United States Attorney
13                                           BRANDON D. FOX
                                             Assistant United States Attorney
14                                           Chief, Criminal Division
15
16                                              /s/
                                             DAN G. BOYLE
17                                           JOHN J. KUCERA
                                             Assistant United States Attorney
18
                                             Attorneys for Plaintiff
19                                           UNITED STATES OF AMERICA
20
21
22
23
24
25
26
27
28


                                              -2-
